Citation Nr: 0024556	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran, his spouse, and his 
representative appeared before a Member of the Board at 
videoconference hearing in May 1999.  In August 1999, the 
Board REMANDED this case to the RO for additional 
development.  The case has now been returned to the Board.


FINDING OF FACT

Competent evidence of a current diagnosis of a bilateral 
hearing loss disability is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

At the veteran's October 1968 service entrance examination, 
an audiogram revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
-5
N/A
45
LEFT
0
0
-5
N/A
40



At his February 1971 separation examination, pure tone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
10
20
LEFT
20
5
10
15
15

Service medical records do not show complaints, findings, or 
diagnosis of a hearing loss disability during service.  

At his May 1999 hearing before a Member of the Board, the 
veteran testified that he fired machine guns and grenade 
launchers among other kinds of hardware during his active 
duty service.  (The veteran's service personnel records show 
that his principal duty was gunner and that he was stationed 
in Europe during his period of active duty.)  He stated that 
he noticed decreased hearing shortly after service, but he 
did not seek treatment for several years.  The veteran 
reported that he had been followed by a private doctor, Dr. 
J. G. Smith, for hearing loss since the 1980's and that this 
doctor attributed the veteran's hearing loss to his service.  
The veteran's spouse testified she and the veteran were 
married in 1978 and that she noted that the veteran had 
hearing loss at that time.

Following an August 1999 Remand by the Board, the RO, in 
October 1999, requested that the veteran submit either copy 
of records from Dr. Smith or authorization for the VA to 
contact Dr. Smith to obtain the veteran's records pertaining 
to his hearing loss.  The veteran did not respond.  The Board 
notes that while there are private medical records pertaining 
to the veteran's back and depressive disorder, the claims 
file does not contain any private or VA medical records 
pertaining to the veteran's hearing loss disability.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
claim for service connection for a bilateral hearing loss 
disability is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1110 (West 1991).  Upon review of the record, the Board finds 
that there is no competent medical evidence of a hearing loss 
disability during or subsequent to service.  In the absence 
of proof of a current disease or injury, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's assertions that he has a nervous 
disorder are not competent and do not establish a well 
grounded claim.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
As there is no competent evidence of record of a diagnosis of 
a bilateral hearing loss disability, the Board concludes that 
the veteran's claim for service connection for a bilateral 
hearing loss disability is not well grounded and accordingly, 
the claim for service connection for a bilateral hearing loss 
disability is denied.  38 U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

